

116 HR 5750 IH: Streamlining GI Bill Processing Act of 2020
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5750IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Mr. Bilirakis (for himself and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide electronic certificates of eligibility to
			 persons who are entitled to educational assistance under certain
			 educational assistance programs of the Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Streamlining GI Bill Processing Act of 2020. 2.Electronic certificates of eligibility for Department of Veterans Affairs educational assistance programsNot later than August 1, 2021, the Secretary of Veterans Affairs shall ensure that any person who is entitled to educational assistance under chapter 30, 33, or 35 of title 38, United States Code, or section 1606 of title 10, United States Code, is able to access an electronic version of the certificate of eligibility showing the person’s entitlement to such assistance.
		